                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00515-MOC-DSC


 DUKE ENERGY CAROLINAS LLC,                    )
                                               )
                   Plaintiff,                  )
                                               )
 v.                                            )                   ORDER
                                               )
 NTE CAROINAS II LLC et. al.,                  )
                                               )
                 Defendants.                   )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for John F. Baughman]” (document #32) filed May 26, 2020. For the reasons set forth

therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.                      Signed: May 27, 2020




      Case 3:19-cv-00515-MOC-DSC Document 34 Filed 05/27/20 Page 1 of 1
